DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/5/2021 has been entered.

Response to Arguments
Applicant’s arguments filed on 1/25/2021 have fully considered. However, upon further consideration, a new ground(s) of rejection is made in view of Jung et al (US 2017/0346306) and Kaknevicius et al (Kaknevicius et al: “Managing Inrush Current”, Texas Instruments Application Report, https://www.ti.com/lit/an/slva670a/slva670a.pdf?ts=1614450132107&ref_url=https%253A%252F%252Fwww.google.com%252F, May 2015).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-7 and 11-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 11-18 of copending Application No. 16/817,310 in view of White (US 2017/0127553) and Yamaguchi et al (US 2006/0246772). 
Claims 1-8 and 11-18 of copending Application No. 16/817,310 discloses all the limitations of claims 1-7 and 11-17 of instant application, except that the electronics including an optical conversion device connectable to source ground to reduce noise.
However, it is commonly known that grounding can reduce electrical noise and interferences; e.g., White discloses an optical cable connection mechanism (Figure 2 etc.), and teaches “circuit board 924 may include a ground plane to reduce electrical noise, interference and to prevent crosstalk between adjacent circuit traces”. Another prior art, Yamaguchi et al, discloses an optical signal transmission system/method (Figures 3 and 4 etc.) comprising a source (Host 1), sink (Display 2), first signal converter (32) including electronics (Driver 8 and LD 7) for conversion of electrical signals (from the source/Host 1) to optical signals (to fiber 12), with the electronics including an optical conversion device (Driver 8 and laser diode LD 7) connectable to source ground (Figure 3, the LD/Driver is connected to the Ground of the Host “Ground”), fiber (12/31), second signal converter (42), a power module (6) including a power tap (4) to provide power to an electrical signal amplifier (AMP 10) connectable to sink ground (Figure 3, the AMP 10 is connected to Ground of the Display 2). 
. 
This is a provisional nonstatutory double patenting rejection.

Claims 1-7 and 11-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 11-17 of copending Application No. 16/817,335 in view of White (US 2017/0127553) and Yamaguchi et al (US 2006/0246772). 
Claims 1-7 and 11-17 of copending Application No. 16/817,335 discloses all the limitations of claims 1-7 and 11-17 of instant application, except that the electronics including an optical conversion device connectable to source ground to reduce noise, and an electrical signal amplifier connectable to sink ground.
However, it is commonly known that grounding can reduce electrical noise and interferences; e.g., White discloses an optical cable connection mechanism (Figure 2 etc.), and teaches “circuit board 924 may include a ground plane to reduce electrical noise, interference and to prevent crosstalk between adjacent circuit traces”. Another prior art, Yamaguchi et al, discloses an optical signal transmission system/method (Figures 3 and 4 etc.) comprising a source (Host 1), sink (Display 2), first signal converter (32) including electronics (Driver 8 and LD 7) for conversion of electrical signals (from the source/Host 1) to optical signals (to fiber 12), with the electronics 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of White and Yamaguchi et al to the claims 1-7 and 11-17 of copending Application No. 16/817,335 so that the electrical noise can be reduced by connecting the components (driver/LD and amplifier etc.) to the source and sink, respectively.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al (US 2013/0077640) in view of White (US 2017/0127553) and Yamaguchi et al (US 2006/0246772) and Jung et al (US 2017/0346306) and Kaknevicius et al (Kaknevicius et al: “Managing Inrush Current”, Texas Instruments Application Report, .
1). With regard to claim 1, Jiang et al discloses an optical data interconnect system (Figures 1 and 11 etc.) for a source ([0044], “The first connector 110 is adapted to mate with a corresponding connector of a source of relatively high-speed data, such as a DVD player, Blu-Ray player, and others as previously indicated”) and a sink ([0049], “The second connector 140 is adapted to mate with a corresponding connector of a sink of the relatively high-speed data, such as a television, projector, computer, and others as previously indicated”), comprising: 
a first HDMI compatible electrical connector (the “electrical contacts” of the connector 110 or 1110 of Figures 1 or 11, for receiving signals D1-D3, CLK, DDC, CEC etc.) able to receive electrical signals from the source; 
a first signal converter (112 or 1112) connected to the first HDMI compatible electrical connector and including electronics (modulator or driver etc.; [0008] and [0115] etc.) for conversion of HDMI electrical signals (TMDS signal, [0013] and [0042] etc.) to optical signals, with the electronics including an optical conversion device ([0008], optical carriers or VCSELs) connectable to source ground ([0060] and [0095], “The first connector 1110 is adapted to mate with a corresponding connector of a source … . Additionally, the first connector 1110 comprises a third set of electrical contacts adapted to receive or produce power (e.g., 5 Volts) and ground (GND)”; therefore, it is obvious that the modulator including laser is connectable to source ground);

a second signal converter (142 or 1142) connected to the at least one optical fiber and including electronics (PIN diode and demodulator etc., [0066] and [0102] etc.) for conversion of optical signals to HDMI electrical signals ([0049] and [0102] etc., by PIN photodiodes); 
a power module (e.g., port 1148 in Figure 11, [0105]) for the second signal converter to provide power to an electrical signal amplifier (“The port 1148 includes an electrical contact coupled to the power electrical contact of the second connector 1140”; that is, the power is supplied to the second connector; [0092]-[0105], power from the power tap is supplied to components in the connector 1140; [0066] and [0102] etc., “The demodulating of the data from the optical carriers may be accomplished by PIN photodiodes with receiving circuitry (transimpedance amplifier (TIA))”) connectable to sink ground ([0064], [0065] and [0101], “the second connector 440 may directly couple the wire medium 433 of the cable 420 to the corresponding ground electrical contact”; “The second connector 1140 is adapted to mate with a corresponding connector of a sink … . Additionally, the second connector 1140 comprises a third set of electrical contacts adapted to receive or produce power (e.g., 5 Volts) and ground (GND)”; it is obvious that the amplifier is connectable to sink ground); and
a second HDMI compatible electrical connector (the “electrical contacts” of the connector 140 or 1140 of Figures 1 or 11, for sending signals D1-D3, CLK, DDC, CEC etc. to the sink) connected to the second signal converter and able to send signals to the sink.

Regarding the source and sink ground, however, as discussed above, Jiang et al discloses that the first connector and the second connector have electrical contacts for GND (ground); it is obvious that the electronics in the first converter and the amplifier in the second converter are connectable to the source ground and sink ground, respectively. It is commonly known that grounding can reduce electrical noise and interferences; e.g., White discloses an optical cable connection mechanism (Figure 2 etc.), and teaches “circuit board 924 may include a ground plane to reduce electrical noise, interference and to prevent crosstalk between adjacent circuit traces”. Another prior art, Yamaguchi et al, discloses an optical signal transmission system/method (Figures 3 and 4 etc.) comprising a source (Host 1), sink (Display 2), first signal converter (32) including electronics (Driver 8 and LD 7) for conversion of electrical signals (from the source/Host 1) to optical signals (to fiber 12), with the electronics including an optical conversion device (Driver 8 and laser diode LD 7) connectable to source ground (Figure 3, the LD/Driver is connected to the Ground of the Host “Ground”), fiber (12/31), second signal converter (42), a power module (6) including a power tap (4) to provide power to an electrical signal amplifier (AMP 10) connectable to sink ground (Figure 3, the AMP 10 is connected to Ground of the Display 2). 

Regarding the slew rate controller, it is common in the art to use a slew rate controller to control the ramp up time of a power supply etc. E.g., Jung et al discloses a slew rate controller (e.g., 430 in Figures 4 and 5) to control the slew rate or ramp up time of charging or power supply (power supply 410); Jung et al discloses that if the slew rate is too high, the system performance would be deteriorate, and “An optimal slew rate may be set in the electronic device on the basis of the charging efficiency and the receive sensitivity” ([0005]); and Jung et al discloses that the scheme can be used in the High Definition Multimedia Interface (HDMI) system ([0049]). Another prior art, Kaknevicius et al, discloses that an inrush current from the power supply can damage components (page 4), and a voltage regulator with a slew rate controller (page 6, voltage regulator with soft-start already built in, or voltage regulator with load switch) can mitigate the inrush current; as shown in Figures 15 and 16 etc., with a slew rate control the maximum inrush current can be reduced. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Jung et al and Kaknevicius et al to the system/method of Jiang et al and White and Yamaguchi et al so that the ramp up time of the current from the power supply can be controlled, and the 
2). With regard to claim 2, Jiang et al and White and Yamaguchi et al and Jung et al and Kaknevicius et al disclose all of the subject matter as applied to claim 1 above. And the combination of Jiang et al and White and Yamaguchi et al and Jung et al and Kaknevicius et al further discloses wherein the optical conversion device is a laser device driver (LDD) ) (Jiang: 1640 in Figure 17B, and [0115], [0117], [0120]-[0130] etc.; Yamaguchi: LD Driver 8).
3). With regard to claim 3, Jiang et al and White and Yamaguchi et al and Jung et al and Kaknevicius et al disclose all of the subject matter as applied to claim 1 above. And the combination of Jiang et al and White and Yamaguchi et al and Jung et al and Kaknevicius et al further discloses wherein the optical conversion device connectable to source ground reduces noise using a common cathode (Jiang: Figures 4 and 11, the ground wire is extended from the source/first converter (140 or 1110) to the second converter/sink (440 or 1140); and the power is a positive value, [0058], [0060] and [0092] etc., “power (e.g., 5 Volts and Ground)”; therefore, the ground is a common cathode. Yamaguchi: [0027], “One end of the ground wire 15 is connected to the ground terminal of the reception side connector 42, and the other end of the ground wire 15 is connected to the ground terminal of the transmission side connector 32”, and the driver/LD and PD/amplifier etc. are connected to the ground, and “comprise a +5V power supply terminal” ([0025], [0027] and [0037] etc.); that is, the optical conversion device connectable to source ground reduces noise using a common cathode).

5). With regard to claim 5, Jiang et al and White and Yamaguchi et al and Jung et al and Kaknevicius et al disclose all of the subject matter as applied to claim 1 above. And the combination of Jiang et al and White and Yamaguchi et al and Jung et al and Kaknevicius et al further discloses wherein the electrical signal amplifier of the second signal converter further comprises a transimpedance amplifier (TIA) (Jiang: [0066] and [0102] etc.).
6). With regard to claim 8, Jiang et al and White and Yamaguchi et al and Jung et al and Kaknevicius et al disclose all of the subject matter as applied to claim 1 above. And the combination of Jiang et al and White and Yamaguchi et al and Jung et al and 
7). With regard to claim 9, Jiang et al and White and Yamaguchi et al and Jung et al and Kaknevicius et al disclose all of the subject matter as applied to claim 1 above. And the combination of Jiang et al and White and Yamaguchi et al and Jung et al and Kaknevicius et al further discloses the optical data interconnect system of claim 1 further comprising a direct electrical power connection between the first and second HDMI compatible electrical connectors (Jiang: wire 1134 “DDC Data + PWR” for  a direct electrical power connection. Yamaguchi: wire 14 in Figure 3, or wire 13/14 in Figure 4).
8). With regard to claim 10, Jiang et al and White and Yamaguchi et al and Jung et al and Kaknevicius et al disclose all of the subject matter as applied to claim 1 above. And the combination of Jiang et al and White and Yamaguchi et al and Jung et al and Kaknevicius et al further discloses wherein the power module is connectable to a second power port (Jiang: the “third device”, [0105], “The second connector 1140 further comprises a port 1148 (e.g., a USB) adapted to receive a compatible connector (e.g., a USB connector) from a third device. The port 1148 includes an electrical contact coupled to the power electrical contact of the second connector 1140. This electrical contact is adapted to receive power from the third device via the compatible connector”. Yamaguchi: AC/DC adapter 5).

providing a first HDMI compatible electrical connector (the “electrical contacts” of the connector 110 or 1110 of Figures 1 or 11, for receiving signals D1-D3, CLK, DDC, CEC etc.) able to receive electrical signals from the source; 
converting HDMI electrical signals (TMDS signal, [0013] and [0042] etc.) to optical signals using a first signal converter (112 or 1112) connected to the first HDMI compatible electrical connector, the first signal converter including an optical conversion device ([0008], optical carriers or VCSELs, and modulator or driver etc.; [0008] and [0115] etc.) connectable to source ground ([0060] and [0095], “The first connector 1110 is adapted to mate with a corresponding connector of a source … . Additionally, the first connector 1110 comprises a third set of electrical contacts adapted to receive or produce power (e.g., 5 Volts) and ground (GND)”; therefore, it is obvious that the modulator including laser is connectable to source ground); 
sending optical signals along at least one optical fiber ([0042] etc., 122-128 or 1122-1128 in Figures 1 and 11) connected to the first signal converter; 

powering the second signal converter using a power module (e.g., port 1148 in Figure 11, [0105]) to provide power to an electrical signal amplifier (“The port 1148 includes an electrical contact coupled to the power electrical contact of the second connector 1140”; that is, the power is supplied to the second connector; [0092]-[0105], power from the power tap is supplied to components in the connector 1140; [0066] and [0102] etc., “The demodulating of the data from the optical carriers may be accomplished by PIN photodiodes with receiving circuitry (transimpedance amplifier (TIA))”) connectable to sink ground ([0064], [0065] and [0101], “the second connector 440 may directly couple the wire medium 433 of the cable 420 to the corresponding ground electrical contact”; “The second connector 1140 is adapted to mate with a corresponding connector of a sink … . Additionally, the second connector 1140 comprises a third set of electrical contacts adapted to receive or produce power (e.g., 5 Volts) and ground (GND)”; it is obvious that the amplifier is connectable to sink ground); and 
providing a second HDMI compatible electrical connector (the “electrical contacts” of the connector 140 or 1140 of Figures 1 or 11, for sending signals D1-D3, CLK, DDC, CEC etc. to the sink) connected to the second signal converter and able to send signals to the sink.
But, in Figures 4 and 8, Jiang et al does not expressly show that in the first signal converter, the electronics including an optical conversion device is connected to source 
Regarding the source and sink ground, however, as discussed above, Jiang et al discloses that the first connector and the second connector have electrical contacts for GND (ground); it is obvious that the electronics in the first converter and the amplifier in the second converter are connectable to the source ground and sink ground, respectively. It is commonly known that grounding can reduce electrical noise and interferences; e.g., White discloses an optical cable connection mechanism (Figure 2 etc.), and teaches “circuit board 924 may include a ground plane to reduce electrical noise, interference and to prevent crosstalk between adjacent circuit traces”. Another prior art, Yamaguchi et al, discloses an optical signal transmission system/method (Figures 3 and 4 etc.) comprising a source (Host 1), sink (Display 2), first signal converter (32) including electronics (Driver 8 and LD 7) for conversion of electrical signals (from the source/Host 1) to optical signals (to fiber 12), with the electronics including an optical conversion device (Driver 8 and laser diode LD 7) connectable to source ground (Figure 3, the LD/Driver is connected to the Ground of the Host “Ground”), fiber (12/31), second signal converter (42), a power module (6) including a power tap (4) to provide power to an electrical signal amplifier (AMP 10) connectable to sink ground (Figure 3, the AMP 10 is connected to Ground of the Display 2). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of White and Yamaguchi et al to the system/method of Jiang et al so that the electrical noise can be 
Regarding controlling a ramp up time using a slew rate controller, it is common in the art to use a slew rate controller to control the ramp up time of a power supply etc. E.g., Jung et al discloses a slew rate controller (e.g., 430 in Figures 4 and 5) to control the slew rate or ramp up time of charging or power supply (power supply 410); Jung et al discloses that if the slew rate is too high, the system performance would be deteriorate, and “An optimal slew rate may be set in the electronic device on the basis of the charging efficiency and the receive sensitivity” ([0005]); and Jung et al discloses that the scheme can be used in the High Definition Multimedia Interface (HDMI) system ([0049]). Another prior art, Kaknevicius et al, discloses that an inrush current from the power supply can damage components (page 4), and a voltage regulator with a slew rate controller (page 6, voltage regulator with soft-start already built in, or voltage regulator with load switch) can mitigate the inrush current; as shown in Figures 15 and 16 etc., with a slew rate control the maximum inrush current can be reduced. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Jung et al and Kaknevicius et al to the system/method of Jiang et al and White and Yamaguchi et al so that the ramp up time of the current from the power supply can be controlled, and the inrush current can be dropped, and the damage to the component can be avoided, and the system reliability can be enhanced.
10). With regard to claim 12, Jiang et al and White and Yamaguchi et al and Jung et al and Kaknevicius et al disclose all of the subject matter as applied to claim 11 
11). With regard to claim 13, Jiang et al and White and Yamaguchi et al and Jung et al and Kaknevicius et al disclose all of the subject matter as applied to claim 11 above. And the combination of Jiang et al and White and Yamaguchi et al and Jung et al and Kaknevicius et al further discloses wherein the optical conversion device connectable to source ground reduces noise using a common cathode (Jiang: Figures 4 and 11, the ground wire is extended from the source/first converter (140 or 1110) to the second converter/sink (440 or 1140); and the power is a positive value, [0058], [0060] and [0092] etc., “power (e.g., 5 Volts and Ground)”; therefore, the ground is a common cathode. Yamaguchi: [0027], “One end of the ground wire 15 is connected to the ground terminal of the reception side connector 42, and the other end of the ground wire 15 is connected to the ground terminal of the transmission side connector 32”, and the driver/LD and PD/amplifier etc. are connected to the ground, and “comprise a +5V power supply terminal” ([0025], [0027] and [0037] etc.); that is, the optical conversion device connectable to source ground reduces noise using a common cathode).
12). With regard to claim 14, Jiang et al and White and Yamaguchi et al and Jung et al and Kaknevicius et al disclose all of the subject matter as applied to claim 11 above. And the combination of Jiang et al and White and Yamaguchi et al and Jung et al and Kaknevicius et al further discloses wherein the HDMI electrical signals comprise TMDS or FRL electrical signals (Jiang: TMDS signal, [0013] and [0042] etc.) and the 
13). With regard to claim 15, Jiang et al and White and Yamaguchi et al and Jung et al and Kaknevicius et al disclose all of the subject matter as applied to claim 11 above. And the combination of Jiang et al and White and Yamaguchi et al and Jung et al and Kaknevicius et al further discloses wherein the electrical signal amplifier of the second signal converter further comprises a transimpedance amplifier (TIA) (Jiang: [0066] and [0102] etc.).
14). With regard to claim 18, Jiang et al and White and Yamaguchi et al and Jung et al and Kaknevicius et al disclose all of the subject matter as applied to claim 11 above. And the combination of Jiang et al and White and Yamaguchi et al and Jung et al and Kaknevicius et al further discloses the optical data interconnect operating method of claim 11 further comprising a direct electrical data connection between the first and second HDMI compatible electrical connectors (Jiang: 130 in Figure 1, 1132/1134 in Figure 11. Yamaguchi: 16 and 17 in Figures 3 and 4).

16). With regard to claim 20, Jiang et al and White and Yamaguchi et al and Jung et al and Kaknevicius et al disclose all of the subject matter as applied to claim 11 above. And the combination of Jiang et al and White and Yamaguchi et al and Jung et al and Kaknevicius et al further discloses wherein the power module is connectable to a second power port (Jiang: the “third device”, [0105], “The second connector 1140 further comprises a port 1148 (e.g., a USB) adapted to receive a compatible connector (e.g., a USB connector) from a third device. The port 1148 includes an electrical contact coupled to the power electrical contact of the second connector 1140. This electrical contact is adapted to receive power from the third device via the compatible connector”. Yamaguchi: AC/DC adapter 5).

Claims 6, 7, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al and White and Yamaguchi et al and Jung et al and Kaknevicius et al as applied to claims 1 and 11 above, and further in view of Schemmann (US 2011/0129229) and Lee et al (US 2006/0083518).

But, Jiang et al and White and Yamaguchi et al and Jung et al and Kaknevicius et al do not expressly show that the first signal converter comprises an encoder/decoder to receive and transmit optical signals.
However, Schemmann teaches “Generally, the optical link can be used in all circumstances wherein large amounts of information should be transmitted and information is encoded by means of encoding protocols”; also as shown in Figures 2, 8 and 11 of Jiang et al, the DDC data, DDC clock and CEC signals can be multiplexed and modulated onto a single optical carrier, then it is obvious to one skilled in the art that the and another prior art the multiplexer/demultiplexer unit has encoder/decoder so that the plurality of signals can be properly encoded/transmitted and then received/decoded. Another prior art, Lee et al, discloses a fiber optical connection for digital display (Figure 2 etc.), in which “a first circuit that encodes digital pixel data from parallel electronic signals into a serial optical signal; a second circuit that decodes the serially encode all of the pixel data and the clock signal” ([0025]); that is, the multiplexing circuit (410 in Figure 4 etc.) performs the encoding, and the demultiplexing unit 480 perform the decoding. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schemmann and Lee with Jiang et al and White and Yamaguchi et al and Jung et al and Kaknevicius et al so that the multiple electrical signals can be combined/encoded and transmitted over an optical medium to increase the system function and transmission efficiency. 
2). With regard to claims 7 and 17, Jiang et al and White and Yamaguchi et al and Jung et al and Kaknevicius et al disclose all of the subject matter as applied to claims 1 and 11 above. And the combination of Jiang et al and White and Yamaguchi et al and Jung et al and Kaknevicius et al further discloses wherein the second signal converter connected to the second HDMI compatible electrical connector further comprises a photodetector (Jiang: PIN photodiode, [0066] and [0102] etc.; Yamaguchi: PD 9), a VCSEL laser or LED diode (Jiang: [0035] and [0061] etc.).
But, Jiang et al and White and Yamaguchi et al and Jung et al and Kaknevicius et al do not expressly show that the second signal converter comprises encoder/decoder to receive and transmit optical signals.
serially encode all of the pixel data and the clock signal” ([0025]); that is, the multiplexing circuit (410 in Figure 4 etc.) performs the encoding, and the demultiplexing unit 480 perform the decoding.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schemmann and Lee with Jiang et al and White and Yamaguchi et al and Jung et al and Kaknevicius et al so that the multiple electrical signals can be combined/encoded and transmitted over an optical medium to increase the system function and transmission efficiency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20180005597 A1
US 20140250310 A1
US 20070290728 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-1084.  The examiner can normally be reached on 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/LI LIU/Primary Examiner, Art Unit 2636   
February 27, 2021